  Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 1 of 6 PageID: 263



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
FRANCISCO M.,                                  :
                                               :       Civil Action No. 20-2176 (CCC)
                       Petitioner,             :
                                               :
                       v.                      :       ORDER
                                               :
THOMAS DECKER, et al.,                         :
                                               :
                       Respondents.            :
                                               :

CECCHI, District Judge.

       This matter has come before the Court on the Amended Petition for Writ of Habeas Corpus

brought pursuant to 28 U.S.C. § 2241 filed by Petitioner Francisco M. ECF No. 8. Although

Petitioner’s habeas petition was originally filed in the Southern District of New York, this matter

was transferred to this Court on February 27, 2020. ECF No. 6. Petitioner then filed his amended

petition. ECF No. 8. Petitioner thereafter filed the currently pending motion for an expedited

briefing schedule and request for immediate release.

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 cases

through Rule 1(b), this Court is required to review Petitioner’s amended petition and determine

whether it “plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any

habeas petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849,

856 (1994).

       In his habeas petition, Petitioner presents several claims – first, a claim that the requirement

that immigration detainees hold the burden of proof at their bond hearings pursuant to 8 U.S.C. §
  Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 2 of 6 PageID: 264



1226(a) violates Due Process, a claim that that requirement runs afoul of Due Process in

Petitioner’s specific case as he is subject to a special immigrant status that provides greater than

usual protections, and a claim challenging the legitimacy of the burden of proof requirement under

the Administrative Procedure Act. Petitioner’s first claim, however, entirely ignores the ruling of

the Third Circuit decision in Borbot v. Warden Hudson County Correctional Facility, 906 F.3d

274, (3d Cir. 2018), in which the Third Circuit held that the requirement that aliens in § 1226(a)

bond hearings bear the burden of proof comported with Due Process, § 1236(a), and the statute’s

implementing regulations. Borbot thus forecloses the general argument that it is unconstitutional

to require aliens to bear the burden of proof in § 1226(a) bond hearings. Because Borbot does not

explicitly address the interaction between § 1226(a) and Petitioner’s special immigrant status, nor

the validity of the requirement under the Administrative Procedures Act, however, this Court will

direct the Government to respond to Petitioner’s amended petition. An additional issue arises,

however, out of the fact that Petitioner in this matter seeks to package a core habeas challenge –

his argument that the burden of proof being placed on him violates his rights in light of his special

immigrant status – with an APA claim which under normal circumstances would not be brought

as a habeas claim. Because it is not clear that Petitioner can pursue his APA claim through a

habeas petition, the parties shall be directed to expressly address that claim in their briefs in this

matter.

          In addition to his petition, however, Petitioner also seeks an expedited briefing schedule

and his “immediate release” which he believes is warranted under Lucas v. Hadden, 790 F.2d 365

(3d Cir. 1986). As the Government has consented to an expedited briefing schedule, this Court

will direct the parties to brief this matter in quicker fashion than usually applicable to immigration

habeas proceedings. As this Court is requiring the parties to address the additional issue discussed



                                                  2
  Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 3 of 6 PageID: 265



above, however, this Court will require the parties to respond pursuant to the briefing schedule

contained in this order.

       Turning finally to Petitioner’s immediate release request, this Court finds Hadden largely

inapplicable to Petitioner’s case. On its face, Hadden permitted a court faced with a state convict’s

habeas petition which challenged his criminal conviction to grant the convict bail while the habeas

petition was pending where the petitioner establishes “that exceptional circumstances exist

warranting special treatment.” Id. at 367-68. While the Third Circuit has found that serious health

issues requiring hospital treatment can be an exceptional circumstance, the Court of Appeals left

open the possibility that other such circumstances exist. Id. On its face, Hadden does not expressly

apply to immigration detainees. Unlike a state criminal habeas petitioner, an immigration detainee

not subject to a final order of removal would generally not be entitled to release upon the success

of his petition, instead the proper relief for pre-final order immigration detainees is a proper bond

hearing which comports with Due Process. See, e.g., Chavez-Alvarez v. Warden York County

Prison, 783 F.3d 469 (3d Cir. 2015); Marroquin v. Green, No. , 2017 WL 4516467, at *2 (where

§ 1226(a) detainee shows he was denied Due Process in his bond hearing, the only proper relief is

a new bond hearing, district courts have no jurisdiction to overrule the denial of a bond absent such

a showing). Petitioner thus requests greater relief than that to which he would normally be entitled

– release rather than a bond hearing – and thus even if Hadden does apply to immigration detainees

it is doubtful it would provide Petitioner the release he seeks.

       Ultimately, however, Petitioner has not shown an exceptional circumstance under Hadden.

Although he expresses his fear of the coronavirus which is presently afflicting the United States,

two cases of which have occurred at the jail in which he is housed, Petitioner himself does not

allege that he has contracted or been directly exposed to the virus, and his fears of contracting it at



                                                  3
  Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 4 of 6 PageID: 266



this point are speculative. Petitioner’s alleged depression, a perhaps natural result of being

detained even where that detention is entirely lawful, likewise is not the sort of serious medical

issue which the Third Circuit has found to warrant bail for state prisoners who are seeking habeas

relief. Hadden therefore does not stand for the proposition that Petitioner should be immediately

released even assuming arguendo it applies to immigration detainees, a finding this Court does not

and need not make. Petitioner’s request for immediate release is denied without prejudice.

          IT IS THEREFORE on this 25th day of March, 2020,

          ORDERED that Petitioner’s request for an expedited briefing schedule (ECF No. 10) is

GRANTED in part; and it is further

          ORDERED that Petitioner’s motion seeking his immediate release (ECF No. 10) is

DENIED WITHOUT PREJUDICE; and it is further

          ORDERED that Respondents Thomas Decker, Chad Wolf, and William P. Barr are

dismissed with prejudice from this matter as the sole proper respondent in an immigration habeas

matter brought pursuant to § 2241 is the warden of the facility in which the alien is currently

detained, in this case remaining Respondent Ronald P. Edwards, see Rumsfeld v. Padilla, 542 U.S.

426, 436 (2004); Yi v. Maugans, 24 F.3d 500, 507 (3d Cir. 1994); and it is further

          ORDERED that the Clerk shall serve copies of the Amended Petition and this Order upon

Respondent by regular mail, with all costs of service advanced by the United States; and it is

further

          ORDERED that the Clerk shall forward a copy of the Amended Petition and this Order to

Chief, Civil Division, United States Attorney’s Office, at the following email address: USANJ-

HabeasCases@usdoj.gov; and it is further




                                                4
  Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 5 of 6 PageID: 267



        ORDERED that within 10 days after the date of entry of this Order, Respondent shall

electronically file a full and complete answer to said Petition, which responds to the factual and

legal allegations of the Petition; and it is further

        ORDERED that the answer shall state the statutory authority for Petitioner’s detention,

see 28 U.S.C. § 2243; and it is further

        ORDERED that Respondent shall raise by way of the answer any appropriate defenses

which respondent wishes to have the Court consider, including, but not limited to, exhaustion of

administrative remedies, and also including, with respect to the asserted defenses, relevant legal

arguments with citations to appropriate legal authority; and it is further

        ORDERED that Respondent shall electronically file with the answer certified copies of

the administrative record and all other documents relevant to Petitioner’s claims; and it is further

        ORDERED that all exhibits to the answer must be identified by a descriptive name in the

electronic filing entry, for example:

        “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

        “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; it is further

        ORDERED that Petitioner may file and serve a reply in support of the petition within 7

days after the answer is filed; and it is further

        ORDERED that within 7 days after any change in Petitioner’s custody or immigration

status, including but not limited to release, deportation, issuance of a final order of removal, or any

subsequent grant of stay, Respondent shall electronically file a written notice of the same with the

Clerk; and it is finally




                                                       5
Case 2:20-cv-02176-CCC Document 11 Filed 03/25/20 Page 6 of 6 PageID: 268



    ORDERED that the Clerk shall serve a copy of this Order upon Petitioner electronically.




                                           6
